In re Thompson, Herbert W., Comm. Cons.; Celeron Oil & Gas Co. — Other; First Energy Corp. — Other; Union Texas Petroleum Corp. — Other; TXO Production Corporation — Other; Borden Inc. — Other; Terra Resources Inc. — Other; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, Nos. CA86 1277, CA86 1278; Parish of East Baton Rouge, 19th Judicial District Court, Div. “B”, Nos. 294908, 294909.
Prior report: La.App., 523 So.2d 240.
Granted. Judgment of court of appeal is reversed. Judgment of district court is reinstated.